Citation Nr: 0506428	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
for service connection for the cause of the veteran's death, 
to include whether the claimant is eligible for such benefits 
as a child.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from September 1944 to June 
1946 with the recognized guerrillas.  He died in February 
1961.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In two January 2001 
administrative decisions, the RO notified the appellant that 
he was ineligible for compensation for the cause of veteran's 
death because he was not a "child" under VA regulations.  
In a June 2002 rating decision, the RO denied the appellant's 
claims for service connection for the cause of the veteran's 
death and for accrued benefits on the merits.  In a January 
2003 notice of disagreement (NOD), the appellant indicated 
that he did not want to pursue an appeal with regard to 
accrued benefits; therefore, this issue is not in appellate 
status.  

In May 2004, the Board recharacterized the remaining issue as 
described above in an effort to clarify the question on 
appeal and remanded the case to the RO for additional 
development.  The case now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The appellant is an adult married son of the deceased 
veteran.

2.  The appellant was born on May [redacted], 1954, and his 18 
birthday was in May 1972.

3.  The appellant is more than 23 years old and there is no 
evidence or allegation that he became permanently incapable 
of self-support prior to reaching the age of 18.


CONCLUSION OF LAW

Recognition of the appellant as the "child" of the veteran 
for purposes of payment of VA DIC benefits lacks legal merit.  
38 U.S.C.A. §§ 101(4), 103 (West 2002); 38 C.F.R. §§ 3.57, 
3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  The VCAA eliminated the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  In 
light of the VCAA, VA revised the provisions of 38 C.F.R. §§ 
3.102 and 3.159.  38 C.F.R. 
§§ 3.102, 3.159 (2004); see 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  These amendments were effective November 9, 2000.  VA 
is not required, however, to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See VAOPGCPREC 5-
2004.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  See VAOPGCPREC 7-2004.  
Only after the two January 2001 administrative actions and 
the June 2002 rating action were promulgated, in a May 2003 
statement of the case (SOC), an October 2004 supplemental 
statement of the case (SSOC), and VCAA letters dated in 
November 2003 and May 2004, did VA provide initial notice of 
the provisions of the VCAA and more fully advise the 
appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence had, 
or would be, obtained by VA, and the need for the claimant to 
let VA know of any evidence or information that would support 
his claim.  In both VCAA letters, VA also indicated that it 
would assist him in getting evidence and gave the appellant 
more time to submit additional evidence.  The May 2004 VCAA 
letter specifically informed the appellant of what evidence 
he needed to provide to establish entitlement to DIC benefits 
as a "child" of the deceased veteran.   

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in two VCAA letters to the appellant, an SOC, 
and an SSOC, the VA informed him of what information he 
needed to establish entitlement to DIC benefits and 
recognition as the "child" of the veteran for purposes of 
payment of VA benefits, that he should send in information 
describing additional evidence or the evidence itself.  While 
the notice VA provided to the appellant in May 2003, November 
2003 and May 2004 was not given prior to the initial AOJ 
adjudication of the claim, the notice was provided by VA 
prior to the transfer of the appellant's case to the Board 
after the Board's May 2004 remand and the content of the 
notice letters along with the SOC and SSOC, generally 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, no reasonable possibility 
exists that additional VA assistance would aid in 
substantiating the claim and the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  Thus, to decide 
the appeal regarding the claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 5-2004.

Analysis

Service connection for the cause of the veteran's death may 
be established if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  A 
surviving child of a qualifying veteran who died of a 
service-connected disability is entitled to payments of DIC.  
38 U.S.C.A. 
§ 1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  To be eligible for these benefits an appellant, 
such as the claimant, must establish that he is a "child" as 
defined by law and regulations.  Id.

A claimant qualifies as a "child" if he is born of the 
veteran.  38 U.S.C.A. 
§ 101(4)(A) (West 2002).  Nevertheless, he must also be 
unmarried, and (i) under the age of 18; or (ii) who, before 
attaining the age of 18 became permanently incapable of self-
support; or (iii) who, after attaining the age of 18 and 
until completion of education or training (but not after 
attaining the age of 23), is pursuing a course of instruction 
at an approved education institution.  38 U.S.C.A. 
§ 101(4)(A)(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2004).

An initial award of DIC is payable from the first day of the 
month in which the child attains the age of 18 if the child 
was pursuing a course of instruction at an approved 
educational institution on the child's 18th birthday, and if 
a claim for benefits is filed within 1 year from the child's 
18th birthday.  An initial award of DIC to a child in its own 
right based upon a course of instruction at an approved 
educational institution which was begun after the child's 
18th birthday may be paid from the first day of the month in 
which the course commenced if a claim is filed within 1 year 
from that date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.667 (2004).

The record reflects that the appellant was born on May [redacted], 
1954, as a natural child of the veteran.  Thus, at the time 
of his October 2000 application for benefits, the appellant 
was older than the maximum allowable age of 23 years for 
purposes of satisfying the definition of "child."  Moreover, 
the evidence of record establishes that the appellant is 
legally married.  In addition, the appellant has not allege, 
and there is no evidence of record showing, that he became 
permanently incapable of self-support prior to his 18th 
birthday in May 1972.  Thus, the appellant is not a "child" 
for purposes of establishing legal entitlement to VA death 
benefits.  Accordingly, the appellant's claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


